118 F.3d 1577
Dennis Ratosky, Sr., Participant in Welfare Benefit Plans ofBethlehem Steel Coropration, Johnstown AmericaCorporation-Freight Car Division, Ralph E. Bertz, Jr.,Participant in Wefare Benefits Plan of Bethlehem SteelCoropration, Johnstown America Corporation-Freight CarDivision, Reginald W. Britt, Participant in Welfare Plans ofBethlehem Steel Corporation, Johnstown AmericaCorporation-Freight Car Division, Michael Bernat,Participant in Welfare
NO. 96-3405
United States Court of Appeals,Third Circuit.
June 16, 1997

Appeal From:  W.D.Pa. ,No.95cv00125J ,
Smith, J.


1
Affirmed.